CANTY, J.
In concurring, I do not wish to be understood as conceding that this case is at all analogous to one where the plaintiff has the legal title, and the defendant either an equitable title or a mere enforceable equity. If the facts which the defendants offered to prove are true, the plaintiff has no title at all, and the defendant Mary J. Walker has the legal title; the plaintiff is a mere mortgagee of an unforeclosed mortgage, and defendant Walker is mortgagor holding the legal title; and the rule, "Once a mortgage always a mortgage,” applies with full force. Then the case is much stronger in favor of defendants than it would be if Mary J. Walker held merely an executory contract of purchase, whether she was in default or not.